Citation Nr: 0426098	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-13 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left hip disability.

2.  Entitlement to special monthly compensation (SMC), based 
on the need for aid and attendance of another person or at 
the housebound rate.

3.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.30, based upon convalescence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from December 1953 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was previously before the 
Board in September 2001, when it was remanded for further 
development.

The veteran and his representative contend, inter alia, that 
the veteran is entitled to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a left hip disability he claims he 
sustained as a result of overmedication with steroids by VA.  
The veteran underwent a left hip arthroplasty at the Tampa 
VAMC in June 1998.  He also claims that the prosthetic hip 
may be defective.  Although some VA treatment records have 
been included in the claims folder, there appear to be 
further treatment records that are still outstanding.  It is 
necessary to obtain all relevant VA records prior to a final 
decision in this case.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Specifically, the veteran's representative 
has argued that the following VA records still must be 
obtained:  (1) pharmacy records pertaining to the 
prescription of steroids, to include dosage information, 
dated from 1991; (2) pulmonary clinic records; and (3) 
administrative records regarding the origins of the veteran's 
hip prosthesis.  In this regard, the Board notes that the 
veteran has several aliases, and an exhaustive search for 
these records may not have been conducted under each of the 
veteran's names at the facilities identified by the veteran.  

The Board also notes that because the remaining two issues on 
appeal are inextricably intertwined with the § 1151 issue, 
adjudication of these matters is deferred pending the 
development discussed below.  Further, the issue of 
entitlement to service connection for ulnar neuropathy, 
claimed as a right hand disability, was granted in a December 
2003 rating decision.  As such, this claim is no longer a 
subject of the current appeal.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO should obtain copies of 
treatment records for the veteran 
from the Tampa VAMC, the Gainesville 
VAMC, the Orlando VAMC, and the Bay 
Pines VAMC since 1991, to include all 
pharmacy records pertaining to the 
prescription of steroids and all 
pulmonary clinic records.  A search 
of administrative procurement records 
at the Tampa VAMC also should be 
conducted to obtain information 
regarding the origins of the 
veteran's hip prosthesis.  This 
search of VA records should be 
conducted by using each of the 
veteran's names, to include:  (1) 
Ricco A. Licavoli, (2) Robert F. 
Wilson, (3) Jason Michael Hunter, (4) 
Frank Wilson, and (5) C. W. Hunter.

2.  The RO should re-adjudicate the 
veteran's claims in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


